Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steve Eisenmann on 16 February 2022.
The application has been amended as follows: 
On line 7 of claim 10: replace the word “generator” with the word “generate” between the words “configured to” and “CO2”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 10 has been amended to include limitations of:
“a CO2 generator coupled to at least one orifice of the first group of orifices configured to generator CO2” and
“a membrane coupled to at least one orifice of the second group of orifices, the membrane configured to deliver a nitrogen gas to the at least one orifice”.
Frank discloses all of the other limitations of the claim, including a syrup unit, syrup sources, a water source and a cf valve.  Although it would have been obvious to duplicate the Therefore, because of the reasons above, claim 10 is allowable.  Claims 11-18, 21 and 22 depend from claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MJM/            Examiner, Art Unit 3754              

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                                                                                               
03/02/2022